Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending.
Election/Restrictions
Applicant’s election without traverse of  group II  (claims 3-9)  drawn to method according to claim 2, comprising the following steps:S1; introducing an expression cassette of each gene in the mey gene cluster into Synechococcus, to obtain mey Synechococcus;S2: cultivating the mcy Synechococcus, and harvesting mcy Synechococcus algae ceils; and S3: extracting microcystin from the Synechococcus algae cells. Therefore Claims  1-2 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims.
claims 3-9 are for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  7/13/1919 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim objection
Claim 3 is objected for depending on non-elected claim 2. Correction is required.

Claim Rejections - 35 USC § 112(b) and 35 USC §101
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and depending claims 4-9 are rejected under 35 U.S.C. 112(b) and under 35 U.S.C. 101 because the claims attempt to recite a process without setting forth any steps involved in the process.  Specifically, claim 3 recites: “ the method according to claim 2”.   Wherein  method in the claim 2 recite method of enabling.  However, it is unclear what the process step of “ is entartaing. Is it method of producing  microcystin or method of expressing  gene in  microorganism Synechococcus.  Clarity is required.
It is also unclear  what is mcy gene and also mcy Synechococcus.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass any method of producing  microcystin using transformed Synechococcus microalgae wherein said transformed Synechococcus  expressing any  gene  or gene cluster from any source having any structure  and any  function wherein  said transformation  of the  Synechococcus microalgae render the  microalgae  ability to produce  microcystin . Therefore, the claims are drawn to method of producing  microcystin using transformed Synechococcus microalgae wherein said transformed Synechococcus  expressing any  gene  or gene cluster from any source having any structure  and any  function wherein  said transformation  of the  Synechococcus microalgae render the  microalgae  ability to produce  microcystin.
There is no structure-function correlation with regard to the members of the genus of gene  or gene cluster  that used to transform Synechococcus microalgae wherein said transformed Synechococcus  expressing any  gene  or gene cluster from any source having any structure  and any  function wherein  said transformation  of the   functionally variable genus. An argument can be made that the recited genus of one could use structural homology to mey gene cluster sequence GenBank, with accession number API 83408 isolate those polypeptides and the encoding polynucleotides recited in the claims. However, as described below, the art clearly teaches the "Practical Limits of Function Prediction": 
A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of mey gene cluster sequence GenBank, with accession number API 83408 has been provided by the applicants’, which would indicate that they had the possession of the claimed transformed Synechococcus  expressing any  gene  or gene cluster from any source having any structure  and any  function wherein  said transformation  of the  Synechococcus microalgae render the  microalgae  ability to produce  microcystin. The "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 

Therefore one of skill in the art would not recognize from the disclosure that applicants were in possession of the claimed invention.
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 


Conclusion

Claims 3-9 are rejected no claims are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652